UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                               )
DEMETRIUS MCLAUGHLIN,                          )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 06-2048 (RMC)
                                               )
U.S. DEPARTMENT OF JUSTICE,                    )
                                               )
               Defendant.                      )
                                               )


                                  MEMORANDUM OPINION

               The Court deferred final disposition of this Freedom of Information Act case — on

partial remand from the District of Columbia Circuit — pending Defendant’s clarification of its

treatment of responsive pages 23 and 24. See Mem. Op. of November 4, 2009 [Dkt. # 46] at 2. In

a supplemental declaration, Defendant confirms, consistent with the in camera submission, that page

24 was withheld in its entirety because “all that would remain [after excising any non-exempt

material] would be the plaintiff’s name and the NADDIS number with no useful information that

would shed light on how the government conducts business.” Second Suppl. Decl. of William C.

Little, Jr. [Dkt. # 49-1] ¶¶ 2-3. In addition, Mr. Little confirms that on November 25, 2009, he

mailed a redacted copy of page 23 to Mr. McLaughlin in response to his claim that he did not receive

that previously released page. Id. ¶ 4.

               On November 23, 2009, Mr. McLaughlin moved for reconsideration of the Order of

November 4, 2009, “to prevent manifest injustice. . . .” Pl.’s Mot. for Recons. and/or in Alternative

to Alter or Amend the Courts’ Order Pursuant to Fed. R. Civ. Proc. Rule 59(e) [Dkt. # 48]. A Rule

59(e) motion is discretionary and need not be granted unless the district court finds that “there is an
intervening change of controlling law, the availability of new evidence, or the need to correct a clear

error or prevent manifest injustice.” Fox v. Am. Airlines Inc., 389 F.3d 1291, 1296 (D.C. Cir. 2004)

(quoting Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996)). A Rule 59(e) motion is not

“simply an opportunity to reargue facts and theories upon which a court has already ruled.” New

York v. United States, 880 F. Supp. 37, 38 (D.D.C. 1995). Nor is it an avenue for a “losing party

. . . to raise new issues that could have been raised previously.” Kattan v. District of Columbia, 995

F.2d 274, 276 (D.C. Cir. 1993).

               Mr. McLaughlin claims that the withheld information should be disclosed because

it is in the public domain and contains exculpatory evidence, but the Court already has rejected such

arguments. See Mem. Op. at 2-4. A separate final Order accompanies this Memorandum Opinion.



Date: January 27, 2010                                               /s/
                                                   ROSEMARY M. COLLYER
                                                   United States District Judge




                                                 -2-